Citation Nr: 1618559	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  13-21 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to an initial rating in excess of 50 percent prior to August 6, 2013, and 70 percent effective that date for posttraumatic stress disorder (PTSD) with major depressive disorder.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to August 6, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1951 to November 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina.  

This issue was previously presented to the Board in April 2014, at which time it was remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran also previously perfected an appeal of the RO's denial of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In an April 2015 Decision Review Officer decision, the Veteran was granted a TDIU effective August 6, 2013.  The rating decision explained this was only a partial grant.  The United States Court of Appeals for Veterans Claims (Court) has indicated that in claims for increased ratings the Board must consider whether the record raises the issue of unemployability. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Court has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Moreover, VA has a duty to fully and sympathetically develop a veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).  Consequently, the issue of entitlement to TDIU for the period prior to August 6, 2013 remains in appellate status.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to August 6, 2013, the Veteran's PTSD was characterized by visual hallucinations of deceased soldiers, heightened irritability, and increased social isolation, resulting in moderate to severe impairment.  

2.  For the initial rating period from May 10, 2010 to the present, the Veteran's PTSD with major depressive disorder has manifested as occupational and social impairment with deficiencies in most areas due to such symptoms as irritability, social isolation, and difficulty in establishing and maintaining effective work and social relationships.  

3. The Veteran is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 70 percent and no higher for PTSD with major depressive disorder prior to August 6, 2013, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  

2.  The criteria for an initial disability rating in excess of 70 percent for PTSD with major depressive disorder have not been met or more nearly approximated at any time during the appeals period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  

Resolving reasonable doubt the Veteran's favor, the criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155 , 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. 
 §§ 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Upon receipt of the Veteran's claims, VA issued VCAA notice in the form of a July 2011 letter that informed the Veteran of the evidence generally needed to support the claim on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claim.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Moreover, because this appeal arises from the Veteran's timely disagreement with the disability rating assigned following a grant of service connection, no additional notice is required regarding this downstream element of a service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held regarding the downstream element of an initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  The Veteran was afforded VA medical examinations and opinions on several occasions, most recently in April 2015, for the disability on appeal.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disability sufficient to decide the claim.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

The Veteran seeks an increased initial rating for a service-connected psychiatric disability.  He has been awarded service connection, with a 50 percent from May 10, 2010 until to August 5, 2013, and 70 percent effective August 6, 2013, for posttraumatic stress disorder (PTSD) with major depressive disorder.  He contends the impairment resulting from this disability is more severe than is rated by VA, and an increased rating is warranted.  

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1998); Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

PTSD is rated under Diagnostic Code 9411, and utilizes the General Rating Formula for Mental Disorders.  Under this Code, a 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent evaluation for a psychiatric disability is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

In evaluating psychiatric disorders, the Board is mindful that the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

VA examinations and clinical evaluations reflect assignment of various Global Assessment of Functioning (GAF) scores.  The Global Assessment of Functioning is a scale reflecting the subject's psychological, social, and occupational functioning.  Richard v. Brown, 9 Vet. App. 266, 267 (1997).  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  A GAF score of 41-50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV) (4th Ed.).  

Considering first the period from May 20, 2010, to August 6, 2013, for which the Veteran has been awarded a 50 percent rating, the Board finds a 70 percent rating is warranted for the entirety of this period.  On VA examination in April 2011, the Veteran described owning multiple firearms and recently shooting at a neighbor who walked on his lawn.  He also reported hallucinations of dead soldiers from his combat service in Korea.  Other reported symptoms included recurrent nightmares, some social isolation, and heightened irritability.  Based on psychometric testing, the examiner characterized the Veteran's symptoms as severe.  On VA psychiatric examination in September 2011, he was assigned a GAF score of 49, indicative of serious symptomatology or impairment.  Affording the Veteran the benefit of the doubt and in light of 38 C.F.R. §§ 4.3 and 4.7, a 70 percent initial disability rating is warranted for this period.  

In light of this award, the Veteran has a 70 percent disability rating for the entirety of the appeals period.  Entitlement to the next higher evaluation of 100 percent must now be considered by the Board.  

In statements to VA medical personnel, the Veteran has provided lay evidence regarding psychiatric symptomatology and impairment caused by the service-connected PTSD with major depressive disorder.  As a layperson, the Veteran is competent to provide such testimony regarding observable symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has reported poor sleep and nightmares, frequent angry outbursts, decreased social interaction, and a depressed mood.  He has stated PTSD symptoms have caused him to drive away friends, and have made social interaction difficult.  Further, he has stated these symptoms have rendered him unemployable.  Overall, the Veteran has contended that a higher initial rating than 70 percent is warranted.  

The Veteran was afforded VA psychiatric examinations in April 2011, September 2011, October 2013, and December 2014.  VA outpatient treatment records have also been obtained and reviewed.  After a review of all the evidence, lay and medical, the Board finds that the Veteran's service-connected PTSD with major depressive disorder warrants no more than a 70 percent initial rating for the entire rating period.  For the entire initial rating period from May 10, 2010 to the present, the service-connected PTSD with major depressive disorder has resulted in no more than severe, but not total, reduction in reliability and productivity due to psychiatric symptoms.  

At VA examinations between 2011 and 2014, the Veteran reported such symptoms as anxiety, past suicidal and homicidal thoughts, irritability, and social withdrawal.  He was noted to be receiving outpatient psychiatric treatment at a VA community-based clinic.  He was also taking medication for psychiatric symptoms.  The Veteran stated that during service in Korea he was engaged in combat, and continued to be troubled by memories and nightmares of these experiences.  He reported that he was currently married to his wife of 30+ years, and had a good relationship with her and extended family members.  He reported some social isolation other than his family, however.  Occasional confrontations with others were reported in the past, but he denied any recent arrests or other legal difficulties.  

On objective VA examinations of record, the Veteran's general appearance was clean, with appropriate dress and grooming.  No abnormal psychomotor activity was observed.  His speech was of regular rate and rhythm and he was cooperative with the examiner.  His mood was dysphoric, his affect constricted, and his eye contact was good.  He was fully oriented and displayed no cognitive deficits.  Thought processes, content and judgment were logical and coherent.  Intelligence was average and insight was within normal limits.  Short and long term memory were mildly impaired.  The Veteran was considered by all examiners to be competent and able to perform all activities of daily living without assistance.  While the Veteran was no longer employed, he was forced to retire in 2008 secondary to a cerebrovascular accident; prior to that date, he had a longstanding history of steady employment.  

In sum, for the initial rating period from May 10, 2010 to the present, the service-connected PTSD with major depressive disorder manifested a range of symptoms, but those most frequently emphasized by the Veteran were a depressed mood, sleep impairment, occasional hallucinations and disturbing memories related to his combat experiences, irritability, and anger control problems.  While the Veteran contends that symptoms have resulted in total impairment and that a higher disability rating is warranted for the entire initial rating period on appeal, there is no evidence of total social or occupational impairment that more nearly approximates a 100 percent disability rating, including due to symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name, based on review of treatment records, VA examination reports, or the Veteran's lay statements.

Thus, in consideration of the evidence above, the Board finds that, for the initial rating period from May 10, 2010, the weight of the evidence is against finding that the service-connected PTSD with major depressive disorder resulted in total occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Because the preponderance of the evidence is against the appeal for a higher initial rating in excess of 70 percent for PTSD with major depressive disorder for the initial rating period from May 10, 2010, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

The Board has considered whether the rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further. 

In this case, the Board does not find any functional impairment or symptoms that are not already encompassed by the assigned schedular ratings for the entire rating period.  Throughout the rating period, symptoms of the psychiatric disability at issue, to include depressed mood, sleep impairment, low energy, anxiety, and impaired impulse and anger control, have been contemplated by the schedular criteria.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  As such, the Board finds that the schedular rating criteria are adequate to rate the service-connected PTSD with major depressive disorder; therefore, no extraschedular referral under 38 C.F.R. § 3.321(b) is warranted for the service-connected psychiatric disorder.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 38 C.F.R. § 4.124a.  

Finally, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when there is "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Moreover, the Veteran has been granted a TDIU.  For these reasons, the Board finds that the schedular rating criteria are adequate, and no extraschedular referral is warranted in this case. 38 C.F.R. § 3.321(b)(1).  

TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent. 38 C.F.R. 
 § 3.340(a)(1) (2014).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation. 
38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment. Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances. See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran contends that he is unable to secure or maintain employment due to his service connected PTSD.  On his application for TDIU he reported he worked as a custodian for the public school district from 1997 until 2007.  He indicated he had a GED and no other specialized training.  He explained that his condition made it difficult for him to work as he got aggravated easily and does not care to be around a lot of people.  

Service connection is currently in effect for PTSD, rated as 70 percent disabling since May 10, 2010 as per the decision above; tinnitus, rated as 10 percent disabling; and hearing loss, rated as 0 percent disabling.  The combined rating is 70percent.  The Veteran clearly meets the criteria of 38 C.F.R. § 4.16a.  Therefore, application of a TDIU is appropriate so long as the severity of the Veteran's service-connected disabilities warrant such a rating. See 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

In July 2012, the Veteran's former employer indicated the Veteran served as a custodian from 2000 until 2009.  They indicated the Veteran retired while on disability.  During a November 2010 audiological examination the Veteran reported a past occupational history as a railroad conductor.  During the April 2011 VA mental health examination the Veteran reported that he finished high school and went to college for 3 years but left for a good job with the railway.  He worked for 30 years with CSX and also reported operating a cleaning service which cleaned buildings.  He left the railroad and worked for the public school district as a custodian but in 2008 he had a stroke and had to retire.  

A December 2008 letter from J.P., M.D. reported that the Veteran had a relatively catastrophic left hemispheric stroke resulting in paralysis on the rights side.  He explained that despite hospitalization and a stay in the rehabilitation unit and ongoing physical therapy the Veteran has regained little use of the right arm and hand and made minimal improvement in terms of right leg weakness.  Dr. P. concluded that he would say "most assuredly" that if the veteran had not regained use of his right hand that he will not do that any time in the future.  Dr. P. felt the neurological deficits are fixed and he informed the veteran he would no longer be able to work and should be considered permanently and totally disabled.  

During the April 2011 VA examination he described carrying a gun at work and shooting while conducting trains (e.g. into the swamp as they drove by) and further reported that a number of people were "unwilling to work with him."  He heard that various people he worked with "were scared of him" although he was not aware of it at the time.  His affect was described as fairly upbeat but the examiner noted "it is easy to see how [it] could become irritable if were challenged."  Mood was described as irritable.  He also reported persistent auditory and visual hallucinations of dead servicemen from Korea.  He indicated these hallucinations began in service but he never revealed them as he was scared of being institutionalized.  Impulse control was fair and there were episodes of violence. The examiner concluded that the veteran had a good work history until age 74 and worked on a railway, cleaning work and worked at a school.  It appeared he had a strong work ethic and accomplished tasks well but it was also apparent other workers were afraid of him even if he did not know it at the time.  He carried a firearm while working on the railway even though this was not a job responsibility.  It was likely the strong objective work performance compensated for such behavior and it may also be that in today's work environment where there is less tolerance of risky behavior that he might well not have maintained employment.  The examiner also noted that the stroke forced him to quit working and it was likely that work was a stabilizing influence keeping him productively focused and giving him less opportunity to dwell on PTSD symptoms.  

The October 2013 VA examiner reported there was occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform tasks.  The examiner explained the auditory hallucinations, irritability exaggerated startle response hypervigilance and mood changes were due to his PTSD.  The portion of his present functional impairment related to mental health issues is likely due to both the PTSD and nonservice connected cognitive disorder in equal parts as the Veteran was able to work until he retired in 2007 although he recounted a history of hearing voices for over 20 years.  

The April 2015 VA examination concluded that the symptoms of PTSD likely interfered with the Veteran's ability to secure and maintain gainful employment but did not appear to rise to the level sufficient to render him unemployable with the caveat that employability is a legal determination rather than a clinical one.  He described his mental health as largely unchanged over time but successfully maintained employment for 30 years with the railroad and 10 years as a custodian and retired after he suffered a stroke and was physically limited.  Available treatment notes suggest symptoms may be more severe since retirement with work possibly serving as a stabilizing factor and his presently described symptoms would likely impact his physical and sedentary employment in several ways.  First he would have increased difficulty interacting with coworkers and supervisor to include having difficulty taking orders from supervisors.  He has a long history of becoming agitated and aggressive over relatively minor slights.  In addition to irritability and difficulty interacting with other people the veteran described sleep impairment resulting in fatigue poor concentration and decreased motivation to engage in activities.  While he described intrusion and avoidance symptoms he denied changes in the symptoms over time and has historically been able to keep working despite them.  The symptoms were more distracting when he was alone or less physically active and therefore it was likely he would have more difficulty engaging in sedentary employment from a mental health standpoint but he would still be capable of doing so.  The Veteran reported being limited in a range of physical conditions which limit mobility including inability to utilize his right hand and required use of a cane and impaired vision.  The examiner did not find any consistent reports of specific cognitive impairment that would impact social or occupational functioning beyond what is readily accounted for by the PTSD symptoms.  Ultimately while the PTSD symptoms have not previously limited his ability to work it appears the severity of the current symptoms do not wholly preclude sedentary or physical work but do result in occupational or social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

Additionally, the Board notes the service connected hearing loss and tinnitus impact the Veteran's ability to work. The December 2014 VA audiological examination found the hearing loss and tinnitus impacted the Veteran's ordinary conditions of daily life including the ability to work.  The examiner explained the Veteran had to have others repeat what they said so he could hear and understand them and also reported when he went to church he did not know what the sermon was about because he could not hear the preacher.  The Veteran further noted the ringing in his ears kept him from hearing conversations when it got loud. 

The Board finds that the evidence is at least in relative equipoise on the question of whether the Veteran is unable to work as a result of his PTSD.  While the stroke clearly impacted the Veteran's ability to work the evidence also suggests the PTSD also rendered the Veteran unemployable.  The Veteran has a long history of hallucinations and irritability.  The VA examiner in April 2011 and April 2015 both indicated that the Veteran would have more difficulty finding employment in today's world where risky behavior is not tolerated.  The April 2015 VA examiner further found that sedentary employment would result in an increase in symptoms given that the symptoms were more distracting when he was alone.  In sum, the Veteran has a history of physical work which he is precluded from doing because of his non-service connected stroke.  While he has the education to obtain sedentary employment, he does not have any work experience in that field and VA examiners further noted he would have difficulty interacting with others, difficulty taking instructions from supervisors and indicated that employment where he was more isolated would result in an increase in symptoms.  In light of the past work experience and education, the Board finds that the Veteran's PTSD renders him unemployable for the period from May 10, 2010 until August 5, 2013.  Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  


ORDER

An initial disability rating of 70 percent and no higher for the period from May 10, 2010 to August 5, 2013 for PTSD with major depressive disorder is granted.  

An initial rating in excess of 70 percent for PTSD with major depressive disorder is denied.  

TDIU is granted effective May 10, 2010. 



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


